Citation Nr: 1550910	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for porphyria with psychophysiological gastrointestinal reaction.

2.  Entitlement to an evaluation in excess of 10 percent for porphyria with psychophysiological gastrointestinal reaction.

3.  Entitlement to service connection for an acquired psychiatric disability, diagnosed as depressive disorder, NOS, to include as secondary to porphyria with psychophysiological gastrointestinal reaction.

4.  Entitlement to service connection for hepatitis C, to include as secondary to porphyria with psychophysiological gastrointestinal reaction.

5.  Entitlement to service connection for a liver disability, to include as secondary to porphyria with psychophysiological gastrointestinal reaction.

6.  Entitlement to service connection for seizures with tremors, to include as secondary to porphyria with psychophysiological gastrointestinal reaction.

7.  Entitlement to service connection for neuritis, to include as secondary to porphyria with psychophysiological gastrointestinal reaction.

8.  Entitlement to service connection for a left shoulder disability, to include as secondary to seizures with tremors.

9.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for depression, has been recharacterized as service connection for an acquired psychiatric disability, to include depression.

The issues of entitlement to an evaluation in excess of 10 percent for porphyria with psychophysiological gastrointestinal reaction, service connection for hepatitis C, a liver disability, seizures with tremors, neuritis, and a left shoulder disability, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's porphyria with psychophysiological gastrointestinal reaction is characterized by recurrent epigastric distress with pyrosis and regurgitation.

2.  The evidence is at least in equipoise regarding whether the Veteran's depression was caused by porphyria with psychophysiological gastrointestinal reaction. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of at least 10 percent for porphyria with psychophysiological gastrointestinal reaction have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2015).

2.  The criteria for service connection for an acquired psychiatric disability, diagnosed as depressive disorder, NOS, have been met.  38 U.S.C.A. §§ 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking a compensable evaluation for porphyria with psychophysiological gastrointestinal reaction.  November 2010 treatment notes indicate that the Veteran did not have any form of porphyria.  Therefore, the Board will evaluate the claim under Diagnostic Code 7346.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.

The Veteran had a VA examination in March 2012 at which he was diagnosed with psychophysiological gastrointestinal reaction.  He reported abdominal pain, loose stools one to two times a week, occasional heartburn, and acid reflux.  It was noted that the symptoms were not consistent with acute intermittent porphyria.

In reviewing the record, the Board finds that the record shows that the psychophysiological gastrointestinal reaction is consistent with at least a 10 percent evaluation because the Veteran has recurrent epigastric distress with pyrosis and regurgitation.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  Entitlement to an evaluation in excess of 10 percent is discussed below.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran is seeking service connection for an acquired psychiatric disability, to include depression, to include as secondary to porphyria with psychophysiological gastrointestinal reaction.  VA treatment records indicate that the Veteran has been diagnosed with depression.  The Veteran was also diagnosed with depression at a March 2012 VA examination.  The examiner opined that it was at least as likely as not that the Veteran's depressive disorder, NOS was primarily the result of his seizures and tremors.  A smaller contribution was made by the porphyria with psychophysiological gastrointestinal reaction and PTSD.

Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2015).  The record is at least in equipoise regarding whether the Veteran's depression was caused by porphyria with psychophysiological gastrointestinal reaction.  Therefore, the claim for service connection is granted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an evaluation of 10 percent for porphyria with psychophysiological gastrointestinal reaction is granted.

Service connection for an acquired psychiatric disability, diagnosed as depressive disorder, NOS, is granted.


REMAND

In March 2012, the Veteran was afforded a VA examination at which he was diagnosed with psychogenic non-epileptic seizures.  The examiner felt that they were not secondary to acute intermittent porphyria because they were not true seizures and there was no evidence of an acute episode of porphyria at the time of the attack.  Therefore, it was less likely than not that the seizures and tremors were due to the service-connected porphyria with psychophysiological gastrointestinal reaction.  The Veteran was also diagnosed with hepatitis C, which was not caused by or a result of the porphyria with psychophysiological gastrointestinal reaction.  The examiner, however, did not opine as to whether the psychogenic non-epileptic seizures and hepatitis C were aggravated by the porphyria with psychophysiological gastrointestinal reaction.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  As such, another VA examination is necessary to adjudicate these issues.

The VA examiner also opined that the liver condition was secondary to hepatitis C and that the left shoulder injury was due the Veteran's seizures.  Since the development on remand for the claims of service connection for hepatitis C and seizures could affect entitlement to service connection for a liver condition and a left shoulder injury, the claims are inextricably intertwined and must be considered together.  Adjudication of these issues would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  On remand, the Veteran should also be examined for a liver condition, a left shoulder injury, and neuritis.

The Veteran has been assigned a 10 percent evaluation for porphyria with psychophysiological gastrointestinal reaction.  When a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  38 C.F.R. § 4.126 (2015).  On remand, the RO should consider whether there is mental health symptomatology related to psychophysiological gastrointestinal reaction that is distinct from the symptomatology that is used to rate depression.  If so, the RO should consider whether the Veteran is entitled to an evaluation in excess of 10 percent for psychophysiological gastrointestinal reaction based on the mental health symptomatology.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability TDIU in increased-rating claims when the issue of unemployability is raised by the record.  The adjudication of the service connection claims and the ratings assigned for depression and psychophysiological gastrointestinal reaction could affect whether the Veteran is unemployable based on service-connected disabilities.  Therefore, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson, 12 Vet. App. at 20.

VA treatment records to November 2011 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from November 2011 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from November 2011 to the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hepatitis C, liver disability, seizures, neuritis, and left shoulder disability, as well as the nature, extent and severity of his porphyria with psychophysiological gastrointestinal reaction, and the impact of the service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.  

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature, onset and likely etiology of his hepatitis C, liver disability, seizures with tremors, neuritis, and left shoulder disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that any diagnosed hepatitis C, liver disability, seizures with tremors, neuritis, and left shoulder disability had their onset in service or are related to service.

The examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed hepatitis C, liver disability, seizures with tremors, and neuritis was caused or aggravated by the service-connected porphyria with psychophysiological gastrointestinal reaction and/or depressive disorder, NOS.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.    

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

5.  After assigning a rating for the Veteran now service-connected depressive disorder NOS, readjudicate the appeal, to include the Veteran's entitlement to a TDIU.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


